The opinion of the court was delivered
Per Curiam.
The issue is whether the trial court allowed too little for the support of the plaintiff and her children. The Appellate Division affirmed the judgment and we granted certification. 47 N. J. 88 (1966). Upon further consideration we are satisfied the judgment cannot he disturbed on this record. The judgment is therefore affirmed, hut with costs in favor of plaintiff.
For affirmance — Chief Justice Weintraub and Justices Proctor, Hall, Schettino and Haneman — 5.
For reversal — None.